Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2022

                                   No. 04-22-00565-CR

                                 Tina Gabrielle RENDON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 21-03-13986-CR
                       Honorable Daniel J. Kindred, Judge Presiding


                                      ORDER
       Appellant’s first motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before January 3, 2023. No further extensions will be granted
absent extenuating circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court